ACCEPTED
                                                                                            03-15-00300-CV
                                                                                                    5577142
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        6/8/2015 9:58:53 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                               No. 03-15-00300-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                      FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                                                     6/8/2015 9:58:53 AM
                               AUSTIN, TEXAS
                                                                  JEFFREY D. KYLE
                                                                       Clerk

                  TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                                                   APPELLANT
                                        V.

                               ANISTY MIRASOL,
                                                                    APPELLEE


                             No. D-1-GN-14-001479
                              201ST Judicial District
         Appealing the Interlocutory Order from the 345th Judicial District
                               Travis County, Texas


 APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      NOW COMES Appellant Texas Department of Public Safety and pursuant to

TEX. R. APP. P. 55.7 and TEX. R. APP. P. 10.5(b), files its Motion for Extension of

Time to file its Brief.

      Appellant’s Brief is due June 9, 2015. Appellant requests a thirty day (30)

extension of time, making the Brief due on July 9, 2015. This is Appellant’s first

Motion for Extension of Time. Appellant’s counsel will be unable to meet the

deadline of June 9, 2015, for the following reasons:


                                         1
      (1) On May 5, 2015, Appellant’s counsel prepared and filed a Plea to the

Jurisdiction and Motion for Summary Judgment in Cause No. 13-2330; Kelsey

Champion vs. Texas State University; in the 274th Judicial District Court, Hays

County, Texas.

       (2) On May 7-8, 2015, counsel traveled to McAllen to prepare for and attend

mediation in Cause No. C-6654-13-I; Mason Castillo vs. City of Edinburg, Texas

and the University of Texas—Pan American; in the 398th Judicial District Court,

Hidalgo County, Texas. On May 19, 2015, counsel prepared and filed a Plea to the

Jurisdiction in this same case that is set for a hearing on June 22, 2015.

      (3) Counsel was out of the office on May 19, 25, and June 2, 2015.

      (4) On June 4, 2015 Counsel had to travel to and attend a hearing in Cause

No. 13-2330; Kelsey Champion vs. Texas State University; in the 274th Judicial

District Court, Hays County, Texas on it Plea to the Jurisdiction/Motion for

Summary Judgment.

      (5) Counsel is preparing for a July 22, 2015 jury trial in Cause No. C-3223-

12-C; Raquel Guzman vs. Texas Department of Public Safety; in the 139th Judicial

District Court, Hidalgo County, Texas.

      (6) Additionally, counsel has other deadlines and pleadings due in other cases

over the next several weeks.




                                           2
      Appellant requests an additional 30 days to finish preparing the brief. This

request is made in the interest of justice and not for delay.

      WHEREFORE, Appellant Texas Department of Public Safety moves the

court to grant its Motion for Extension of Time to File Its Brief on the Merits, extend

the due date to June 9, 2015.

                                 RESPECTFULLY SUBMITTED,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 KARA KENNEDY
                                 Division Chief, Tort Litigation

                                 /s/ Elsa Girón Nava
                                 ________________________________
                                 ELSA GIRÓN NAVA
                                 Assistant Attorney General
                                 State Bar No. 14826900
                                 Tort Litigation Division, Mail Stop 030
                                 P.O. Box 12548, Capitol Station
                                 Austin, Texas 78711-2548
                                 (512) 463-2197 / (512) 457-4459 direct fax
                                 Elsa.Nava@texasattorneygeneral.gov
                                 ATTORNEY FOR APPELLANT DPS




                                           3
                              CERTIFICATE OF CONFERENCE

      On June 5, 2015, I contacted Appellee by email and Appellee does not agree

to this motion for extension of time.

                                            Isl Elsa Giron Nava

                                            ELSA GIR6N NAVA
                                            Assistant Attorney General


                                         VERIFICATION

STATE OF TEXAS                    §
COUNTY OF TRAVIS                  §

        BEFORE ME, the undersigned Notary Public, personally appeared ELSA GIR6N
NAVA, Assistant Attorney General, and whose identity is known personally to me and
being duly sworn, on oath deposed and said: she is over the age of 18 years of age and is
competent to make this verification; she has read Appellant's Motion for Extension of Time
to file Its Brief and that the facts contained therein are based upon her personal knowledge
and are true and correct.



                                            ELSA GIR6N NAVA


GIVEN UNDER MY HAND and SEAL OF OFFICE on June -5- - -·, 2015.




 e                                          ~~ ~ ~~
          LORI SUSAN MOORE-O'NEILL
                Notary Public
              STATE OF TEXAS
          Comml11lon Explru 10.o9·2018      Notary Public in and for the State of Texas
       Notary without Bond
                                            My commission expires:     \u   \   OC7 \ \~




                                               4
                 CERTIFICATE OF ELECTRONIC SERVICE

      I certify that on June 8, 2015 at approximately 9:30 a.m., I served a copy of

this Motion for Extension of Time to File Brief on the party listed below by

electronic service concurrently with the electronic filing of the document. The

electronic transmission was reported as complete. My e-mail address is

Elsa.Nava@texasattorneygeneral.gov

Paul Batrice                                  Via E-Service
Batrice Law Firm
1114 Lost Creek Blvd, Suite 440
Austin, TX 78746
(512) 600-1000
(512) 600-0217, fax
Paul@batricelawfirm.com
Attorney for Appellee

                                            /s/ Elsa Girón Nava
                                            __________________________
                                            ELSA GIRÓN NAVA
                                            Assistant Attorney General




                                        5